                Case 5:15-cr-00034-EJD Document 192 Filed 11/26/18 Page 1 of 1



                                  UNITED STATES DISTRICT COURT

                                 NORTHERN DISTRICT OF CALIFORNIA

                                        CRIMINAL MINUTES

 Date: November 26, 2018           Time: 2:10-2:25                  Judge: Edward J. Davila
                                   Total Time: 15 Mins.
 Case No.: 15-cr-00034-EJD- Case Name: UNITED STATES v. Christian Reimer Stukenbrock(NP)
 1

Attorney for Plaintiff: John Bostic, Daniel Kaleba
Attorney for Defendant: Matthew Jacob (via telephone)

  Deputy Clerk: Adriana M. Kratzmann                 Court Reporter: Irene Rodriguez

  Interpreter: N/A                                   Probation Officer: N/A

                                 PROCEEDINGS – STATUS CONFERENCE

Defendant is NOT present. Hearing held.
The Government informed the Court of the email (dated 11/26/2018) communication Defense Counsel
received from the Defendant which was provided to the Government by Defense Counsel. (SEE
ATTACHMENT)
The Court confirmed with Defense Counsel that the email IS NOT PRIVILEGED, and the Court read
the email on the record.
The Government requested that a Bench Warrant be issued due to the defendant’s violation of pretrial
conditions, specifically “left the jurisdiction” written by defendant in email. Also, the Government
requested that the prospective jury panel not appear tomorrow for jury selection. However, that the
prospective jury panel remain on call should the defendant be apprehended and appear for trial.
The Court ordered a bench warrant be issued forthwith re violation of pretrial condition of
leaving jurisdiction.
Also, the Court ordered that the prospective jury panel not appear tomorrow 11/27/2018 at 10:00
am as previously scheduled due to defendant absconding but remain on call.
The Court will call the matter tomorrow 11/27/2018 at 10:00 am and Government shall appear in
person and Defense Counsel shall appear via telephone to confirm defendant does not appear
tomorrow for trial.

NEXT HEARING DATE: Tuesday, November 27, 2018 at 10:00 am Jury Trial.


                                                                                       Adriana M. Kratzmann
 P/NP: Present, Not Present
                                                                                           Courtroom Deputy
 C/NC: Custody, Not in Custody
                                                                                              Original: Efiled
 I: Interpreter
                                                                                                         CC:
